     Case 1:20-cv-01165-DAD-SKO Document 9 Filed 11/23/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON ALEXANDER FAVOR,                           No. 1:20-cv-01165-DAD-SKO
12                       Plaintiff,

13            v.                                         ORDER DENYING REQUEST FOR
                                                         EXTENSION OF TIME, ADOPTING
14    BLACK LIVES MATTER, et al.,                        FINDINGS AND RECOMMENDATIONS,
                                                         AND DENYING PLAINTIFF’S
15                       Defendants.                     APPLICATION TO PROCEED IN FORMA
                                                         PAUPERIS
16
                                                         (Doc. Nos. 3, 4, 8)
17

18

19          Plaintiff Brandon Alexander Favor is a state prisoner proceeding pro se in this civil rights

20   action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On September 15, 2020, the assigned magistrate judge issued findings and

23   recommendations recommending that plaintiff’s application to proceed in forma pauperis be

24   denied on the grounds that his application did not establish indigency under 28 U.S.C. § 1915(a)

25   and, alternatively, that he is subject to the three strikes bar under § 1915(g). (Doc. No. 4.)

26   Specifically, as to the latter ground, the magistrate judge identified four actions brought by

27   plaintiff in the past that had been dismissed as a whole for failing to state a claim: (1) Favor-El v.

28   Rome, Case No. 1:15-cv-01865-LJO-EPG (E.D. Cal.); (2) Favor v. State of California, Case No.
                                                        1
     Case 1:20-cv-01165-DAD-SKO Document 9 Filed 11/23/20 Page 2 of 3


 1   2:16-cv-02870-JGB-JEM (C.D. Cal.); (3) Favor-El v. Rihanna, et al., 2:15-cv-09502-JGB-JEM

 2   (C.D. Cal.); and (4) Favor-El v. United States of America, Case No. 2:15-cv-01448-GEB-AC

 3   (E.D. Cal.). (Id.) Based upon those prior dismissals, the magistrate judge found that plaintiff is

 4   subject to the three strikes bar under 28 U.S.C. § 1915(g) and that the allegations of his complaint

 5   do not satisfy the “imminent danger of serious physical injury” exception to that bar. (Id.) The

 6   findings and recommendations were served on plaintiff and contained notice that any objections

 7   thereto were to be filed within twenty-one (21) days after service. (Id. at 4.) No objections have

 8   been filed and the time in which to do so has now passed.1

 9           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

11   findings and recommendations are supported by the record and proper analysis.

12           Accordingly:

13           1.     The findings and recommendations issued on September 15, 2020 (Doc. No. 4) are

14                  adopted in full;

15           2.     In accordance with 28 U.S.C. §§ 1915(a) and (g), plaintiff’s application to proceed

16                  in forma pauperis (Doc. No. 3) is denied;

17   /////

18

19
     1
       Rather than filing objections during the time allotted, plaintiff filed a document titled “State
     Relief” (Doc. No. 5) and another copy of his complaint attaching documents he has filed in other
20   court cases (Doc. No. 6.) Although difficult to discern, neither document articulates “specific fact
     allegations of ongoing serious physical injury, or a pattern of misconduct evidencing the
21   likelihood of imminent serious physical injury.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir.
22   2003). After the expiration of the objections period, plaintiff then filed a request for an extension
     of seventy-two (72) days to file objections to the magistrate judge’s findings and
23   recommendations. (Doc. No. 8.) The basis for the requested extension of time is not discernable
     from plaintiff’s request, but, based on the attachments thereto, it appears to be plaintiff’s asserted
24   need for access to the prison library, which had been denied to him by prison officials because the
     objections period had already expired. (See id. at 3–4.) Plaintiff’s request does not show that his
25   failure to seek an extension prior to the expiration of the objections period was due to “excusable
26   neglect,” as is required under Rule 6(b) of the Federal Rules of Civil Procedure. The request also
     does not demonstrate why legal research is necessary, given that the magistrate judge’s findings
27   and recommendations set forth the clear legal standards by which plaintiff’s in forma pauperis
     application must be evaluated. Accordingly, plaintiff’s untimely request for an extension of time
28   to file objections (Doc. No. 8) is denied.
                                                         2
     Case 1:20-cv-01165-DAD-SKO Document 9 Filed 11/23/20 Page 3 of 3


 1        3.    Within fourteen (14) days following service of this order, plaintiff shall pay the

 2              $400.00 filing fee in full to proceed with this action;

 3        4.    Failure to pay the required filing fee in full within the specified time will result in

 4              the dismissal of this case; and

 5        5.    The matter is referred back to the magistrate judge for proceedings consistent with

 6              this order.

 7   IT IS SO ORDERED.
 8
       Dated:   November 20, 2020
 9                                                   UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
